DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 

101 Analysis – Step 1:
Claims 1-3 are directed at a control apparatus (i.e. a machine). Therefore, claims 1-3 are within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite a mathematical concept (emphasized below) and will be used as the representative claim for the remainder of the 101 analysis. Claim 1 recites:

A control apparatus for a motor used to turn a steered wheel of a vehicle, the control apparatus comprising an electronic control unit, wherein:
The electronic control unit includes a first controller, a second controller, a third controller, and a fourth controller;
The first controller is configured to, through execution of feedback control, compute a feedback control torque to be generated by the motor, the feedback control is control to cause an angle convertible to a wheel steering angle of the steered wheel to follow a target angle;
The second controller is configured to compute a disturbance torque based on a predetermined angle and the feedback control  torque computed by the first controller, the predetermined angle is the angle convertible to the wheel steering angle and detected through a sensor, the disturbance torque is a torque that affects the angle convertible to the wheel steering angle, other than a torque to be generated by the motor;
The third controller is configured to correct the feedback control torque computed by the first controller by using the disturbance torque computed by the second controller; and
The fourth controller is configured to compensate a transfer lag to the second controller between the predetermined angle and the feedback control torque computed by the first controller.

The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept” because under its broadest reasonable interpretation, the claim is simply directed to utilizing a set of mathematical formulas. Specifically, the “computing a feedback control torque”, the “computing a disturbance torque”, the “correcting the feedback control torque”, and the “compensate a transfer lag” merely amount to inputting values into a mathematical function.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim , as a whole integrates the mathematical concept into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the mathematical concept integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application.
In the present case, the additional limitations beyond the above-noted mathematical concepts are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “mathematical concept”):

A control apparatus for a motor used to turn a steered wheel of a vehicle, the control apparatus comprising an electronic control unit, wherein:
The electronic control unit includes a first controller, a second controller, a third controller, and a fourth controller;
The first controller is configured to, through execution of feedback control, compute a feedback control torque to be generated by the motor, the feedback control is control to cause an angle convertible to a wheel steering angle of the steered wheel to follow a target angle;
The second controller is configured to compute a disturbance torque based on a predetermined angle and the feedback control  torque computed by the first controller, the predetermined angle is the angle convertible to the wheel steering angle and detected through a sensor, the disturbance torque is a torque that affects the angle convertible to the wheel steering angle, other than a torque to be generated by the motor;
The third controller is configured to correct the feedback control torque computed by the first controller by using the disturbance torque computed by the second controller; and
The fourth controller is configured to compensate a transfer lag to the second controller between the predetermined angle and the feedback control torque computed by the first controller.

	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted mathematical concept into a practical application.
	Regarding the additional limitation of “the electronic control unit including a first controller, a second controller, a third controller, and a fourth controller”, the examiner submits that this limitation is simply claimed such that the electronic control unit is performing basic control system functions, and amount to a mere “apply it” level limitation. 
Regarding the additional limitation of “through execution of feedback control”, the examiner submits that this limitation is claimed such the first controller is merely taking in information from the execution of feedback control, which amounts to mere data gathering. The further limitation of “the feedback control is control to cause an angle convertible to a wheel steering angle of the steered wheel to follow a target angle” simply expands upon what the feedback control is.
	Regarding the additional limitation of “the predetermined angle is the angle convertible to the wheel steering angle and detected through a sensor, the disturbance torque is a torque that affects the angle convertible to the wheel steering angle, other than a torque to be generated by the motor”, the examiner submits that this limitation is claimed such that the detection through a sensor amounts to mere data gathering, and the disturbance torque is simply being defined further.
	Thus, taken alone, the additional elements do not integrate the mathematical concept into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, claims do not reflect an improvement to the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the mathematical concept into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons similar to those above with respect to determining that the claim does not integrate the mathematical concept into a practical application. As discussed above with respect to integration of the mathematical concept into a practical application, the additional elements of “the electronic control unit including a first controller, a second controller, a third controller, and a fourth controller”, “through execution of feedback control”, “the feedback control is control to cause an angle convertible to a wheel steering angle of the steered wheel to follow a target angle”, and “the predetermined angle is the angle convertible to the wheel steering angle and detected through a sensor, the disturbance torque is a torque that affects the angle convertible to the wheel steering angle, other than a torque to be generated by the motor”, amounts to an apply it level implementation on a generic electronic control unit, acquiring information from feedback control, acquiring information from a steering angle sensor, and simply defining a disturbance torque. The acts of acquiring information from feedback control (See JP 4872336 B2, [0002], in a conventional vehicle steering system, control of the motor is usually performed by feedback control), acquiring information from a steering angle sensor (See US 6122040, Col 8, Lines 6-13, “Steering sensor 8 is formed of a well-known sensor to detect a steering angle, that is, an operating angle of the steering device”), and defining a disturbance torque (See US 20050035519 A1, [0023], disturbance estimation observer that estimates a disturbance torque is well known) would be known to a person having ordinary skill in the art as being well-understood, routine, and conventional. Mere instructions to apply an exception using well understood, routine, and conventional activity cannot provide an inventive concept. Hence, the claim is not patent eligible. 
	Regarding claim 2, dependent claim 2 does not recite any further limitation that would cause the claim to be patent eligible. Rather, the limitations of dependent claim 2 simply further expand on the mathematical concept, without significantly more. Specifically, the claim limitation simply amounts to a further mathematical concept in the form of delaying the feedback control torque by a delay of the predetermined angle. Hence, the claim is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding claim 3, dependent claim 3 does not recite any further limitation that would cause the claim to be patent eligible. Rather, the limitations of dependent claim 3 simply add additional mathematical concepts, without significantly more. Specifically, the claim limitation simply amounts to a further mathematical concept in the form of computing a feedforward control torque and subtracting the disturbance torque. Hence, the claim is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first controller configured to… compute”, “second controller configured to compute”, “third controller configured to correct”, and “fourth controller configured to compensate”, in claim 1, “fourth controller configured to delay”, in claim 2, and “fifth controller configured to compute” and “third controller configured to subtract”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 20190329818 A1), hereafter Shoji, in view of Wang (US 20180346021 A1), hereafter Wang.
Regarding claim 1, Shoji teaches a control apparatus for a motor used to turn a steered wheel of a vehicle, the control apparatus comprising an electronic control unit, wherein:
The electronic control unit includes a first controller (0051, feedback control unit 62), a second controller (0054, disturbance torque estimation unit 64), and a third controller (0055, disturbance torque compensation unit 66);
The first controller is configured to, through execution of feedback control, compute a feedback control torque to be generated by the motor (0052, feedback control unit computes feedback control torque), the feedback control is control to cause an angle convertible to a wheel steering angle of the steered wheel to follow a target angle (0051, feedback control unit approximates a steering angle value and determines an angle deviation between the angle command and the actual steering angle);
The second controller is configured to compute a disturbance torque based on a predetermined angle and the feedback control  torque computed by the first controller (0054, disturbance torque estimation unit estimates the disturbance torque based on the torque command and the actual steering angle), the predetermined angle is the angle convertible to the wheel steering angle and detected through a sensor, the disturbance torque is a torque that affects the angle convertible to the wheel steering angle (0054, disturbance torque estimation unit estimates the disturbance torque based on the torque command and the actual steering angle), other than a torque to be generated by the motor (0054, disturbance torque estimation unit estimates non-linear torque other than the motor torque); and 
The third controller is configured to correct the feedback control torque computed by the first controller by using the disturbance torque computed by the second controller (0056, disturbance torque compensation unit calculates the steering torque command and compensates for the disturbance torque).
Shoji fails to teach, however, wherein there is a fourth controller, and wherein the fourth controller is configured to compensate a transfer lag to the second controller between the predetermined angle and the feedback control torque computed by the first controller.
Wang, however, does teach wherein there is a fourth controller (0041, virtual torsion bar), and wherein the fourth controller is configured to compensate a transfer lag to the second controller between the predetermined angle and the feedback control torque computed by the first controller (0041, virtual torsion bar acts as a lead-lag compensator, based on control torque, 0039, virtual torsion bar takes into account the steering angle).
Shoji and Wang are analogous because they are in the same field of endeavor, vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the transfer lag compensation of Wang in order to provide a means of more smoothly controlling the steering of the vehicle. The motivation to combine is to ensure that as little lag as possible occurs when altering the steering angle of the vehicle.

Regarding claim 2, the combination of Shoji and Wang teaches the control apparatus according to claim 1, and Wang further teaches wherein the fourth controller is configured to delay the feedback control torque computed by the first controller, by a delay of the predetermined angle relative to the feedback control torque computed by the first controller (0041, virtual torsion bar acts as a lead-lag compensator, determines a time delay for movement of the steering system).
Shoji and Wang are analogous because they are in the same field of endeavor, vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the transfer lag compensation of Wang in order to provide a means of more smoothly controlling the steering of the vehicle. The motivation to combine is to ensure that the control delay can be predetermined so as to ensure that the control occurs at the correct time.

Regarding claim 3, the combination of Shoji and Wang teaches the control apparatus according to claim 1, and Shoji further teaches wherein:
The electronic control unit further includes a fifth controller configured to compute a feedforward control torque based on a second time derivative of the target angle (0052, feedforward control unit includes an angular acceleration computation unit, 0053, feedforward control torque is computed); and
The third controller is configured to subtract the disturbance torque from a value obtained by adding the feedforward control torque to the feedback control torque computed by the first controller (0055, disturbance torque compensation unit subtracts the estimated disturbance torque value, 0054 torque addition unit adds feedforward control torque to the feedback control torque).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664